Citation Nr: 0514992	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-22 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a skull fracture and concussion.

2.  Entitlement to an increased (compensable) evaluation for 
headaches due to head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from October 1967 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating determination 
by a regional office (RO) of the Department of Veterans 
Affairs (VA).  The issue of entitlement to a compensable 
evaluation for residuals of a skull fracture and concussion 
was remanded by the Board in April 2001.  In a July 2002 
rating determination, the RO granted a separate 
noncompensable rating for headaches due to head injury.

In July 2003, the Board remanded the issues of increased 
ratings for residuals of a skull fracture and concussion and 
for headaches for further development.  In February 2004, the 
Board remanded this matter for compliance with the provisions 
of the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  The veteran's headaches and dizziness are subjective 
residuals of brain trauma.

2..  There are no neurological manifestations as residuals of 
brain trauma. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, including Diagnostic Codes 8045-9304 
(2004).

2.  The criteria for a compensable rating for dizziness have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R Part 
4, including Diagnostic Code 8045 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the November 
1998 and July 2002 rating determinations, the August 1999 
statement of the case, the August 2003 and September 2004 
supplemental statements of the case, and the March 2003 and 
May 2004 VCAA letters, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the statement and 
supplemental statements of the case and in the VCAA letters 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the May 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's November 1998 decision came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in May 
2004 regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran was afforded the 
opportunity to submit additional evidence and additional VA 
treatment records were obtained in conjunction with his claim 
following notification of his rights.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all available 
inservice, VA, and outpatient treatment records have been 
obtained in connection with his claim and that he has been 
afforded several examinations.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.



Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 8045, in cases of brain disease due to 
trauma, purely neurological disabilities such as hemiplegia, 
epileptiform seizures, and facial nerve paralysis, following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation to 
a hyphenated diagnostic code.  Purely subjective complaints 
such as headache, dizziness, and insomnia, recognized as 
symptoms of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 (dementia due to head 
trauma).  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of multi-infarct dementia associated with brain 
trauma.

A review of the record reveals that the veteran sustained a 
head injury as a result of an automobile accident in service.  
In a June 1983 rating determination, the RO granted service 
connection for residuals of a concussion and assigned a 
noncompensable disability evaluation.  

In April 1998, the veteran requested an increased evaluation. 

At the time of a September 1998 VA examination, the veteran 
indicated that he was involved in a motor vehicle accident 
while in service in 1970.  He noted that until seven months 
ago he had had no problems with his vision.  He indicated 
that at that time, the ground appeared to move before his 
eyes.  He also reported having frequent headaches.  He stated 
that these began around his eyes and radiated to the back of 
his head.  Both the vision and headache problems appeared 
spontaneously and nothing alleviated them.  The veteran 
simply waited for them to go away.  The episodes occurred 
about once every three or four months.  The severity was 6 on 
a scale of 1 to 10.  He noted that he felt as if his eyeballs 
were peeled back and that he experienced fatigue and pain 
when these episodes occurred.  He had no functional loss or 
weakness.  Current medications included Motrin and aspirin 
with no side effects.  The headaches were associated with 
pain behind the eyes radiating down to the occipital region.  
During attacks, the veteran had to sit down and rest.  He 
stated that he had had no dizziness for several months.  A 
diagnosis of vascular headaches was rendered.  The examiner 
opined that the headaches were likely due to the veteran's 
previous history of head injury based upon the history 
provided.  

At the time of a November 2001 VA examination, the veteran 
reported having occasional dizziness, particularly 
lightheadedness, when leaning forward.  He stated that he had 
headaches about two to three times per month since the 
injury.  The headaches were a crushing frontal pain and 
lasted five to six minutes.  There was no nausea.  They were 
severe and incapacitating.  The veteran denied having 
seizures, weakness, dizziness, or loss of consciousness.  

Neurological examination revealed that he was alert and 
oriented times three.  His pupils were equal, round, and 
reactive to light and accommodation.  The fundi were benign 
and extraocular movements were intact.  The remainder of the 
cranial nerves, I-XII were intact.  

In a November 2002 addendum, the VA examiner indicated that 
the veteran had occasional dizziness, particularly when 
leaning forward.  He also noted that the veteran had 
headaches since the injury about two to three times per month 
which caused crushing frontal pain and lasted five or six 
minutes.  The headaches were severe and incapacitating.  The 
examiner stated that he felt that his headaches and dizziness 
were the result of the head injury.  He indicated that he did 
not feel that the veteran was disabled by the headache 
symptoms.  He reported that although they were severe, 
prostrating and incapacitating, they occurred only two or 
three times per month and lasted only six minutes.  He noted 
that the veteran was not disabled by the headaches except 
during those five or six minutes, two or three times per 
month, nor was he disabled in any way as a result of the 
headaches.  He noted that the veteran did have some symptoms 
as a result of the head injury and that they could be quite 
severe but indicated that they were extremely brief and 
comparatively infrequent.  He stated that veteran was not 
suffering from a neurological disability as a direct result 
of the head trauma.  However, he noted that the veteran did 
have symptoms which were a result of the head trauma.  

Following the VA examinations, the RO, in a July 2002 rating 
determination, granted service connection for headaches due 
to the head injury and assigned a noncompensable disability 
evaluation.  

Additional treatment records obtained in conjunction with the 
July 2003 and February 2004 Board remands contain no records 
of treatment for headaches or dizziness.  

The Board also notes that the veteran has been found to have 
occasional dizziness with no evidence of staggering as a 
result of his service-connected residuals of a skull fracture 
and concussion. 

It appears clear from the evidence that the veteran does 
suffer headaches as well as dizziness as residuals of trauma 
to the head.  However, under Code 8045, these are subjective 
symptoms which will be rated as 10 percent disabling under 
Code 9304.  This regulatory provisions appears to call for 
assignment of a 10 percent rating, but no more.  In view of 
the fact that it appears that the veteran's headaches are 
more frequent than dizziness, the Board believes assignment 
of the 10 percent for headaches is most appropriate.  It does 
not appear that a higher rating is permitted under this Code.  
Moreover, the November 2002 examination addendum was to the 
effect that there was no neurological impairment, and rating 
under pertinet Codes for such disabilities is also not 
warranted.  Diagnostic Code 8045.  In sum, it appears that a 
10 percent rating, but no higher, is warranted under Code 
8045.  


ORDER

A 10 percent rating for the headaches is warranted.  To this 
extent, the appeal is granted, subject to regulations 
governing the payment of VA monetary benefits.  . 

A compensable rating for disability manifested by dizziness 
is not warranted.  To this extent, the appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


